.'Eisir, C. J.
1. Even if a meritoi’ious assignment of error can be predicated upon a refusal of a judge to allow oral evidence to be introduced upon a hearing for temporary alimony (see Rogers v. Rogers, 103 Ga. 763, 30 S. E. 659), such an assignment is not well taken when neither the oral evidence nor the substance thereof is set forth.
‘2. Expenses of litigation being part of the allowance of temporary alimony (Civil Code, § 2457, Stokes v. Stokes, 127 Ga. 160 (56 S. E. 303), “the judge may allow as counsel fees such sum as in his discretion appears proper under all the facts and circumstances of the case, although there is no evidence before him fixing any amount as the value of the services rendered and to be rendered by the [wife’s] counsel.” Sweat v. Sweat, 123 Ga. 801 (51 S. E. 716).
3. The judgment rendered was sufficiently supported by the evidence.

Judgment affirmed.


All the Justices concur.